Citation Nr: 0922804	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had service with the Philippine Guerillas from 
May 1943 to September 1945, and with the Philippine 
Commonwealth Army from September 1945 to March 1946.  He died 
in May 2005.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

The issue of whether the appellant could be recognized as the 
Veteran's surviving spouse for VA purposes was resolved in 
the appellant's favor by a December 2007 rating decision.  A 
March 2008 rating decision readjudicated the issue of 
entitlement to service connection for the cause of the 
Veteran's death and included a reference to the favorable 
outcome of the December 2007 decision.  The appellant was 
provided a copy of the March 2008 rating decision.  
Subsequently, an April 2008 supplemental statement of the 
case (erroneously) continued to list the issue of whether the 
appellant could be recognized as the Veteran's surviving 
spouse for VA purposes, and indicated that this issue was 
decided against the appellant.  As the appellant may be 
confused on this point, the Board here wishes to assure her 
that the December 2007 rating decision granted the appeal as 
to the issue of whether she could be recognized as the 
Veteran's surviving spouse for VA purposes, and the issue now 
before the Board is entitlement to service connection for the 
cause of the Veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1310 based on her claim 
of entitlement to service connection for the cause of the 
Veteran's death.  Notice in claims for DIC benefits must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The RO sent the 
appellant a duty to assist letters in February 2006 and 
January 2008, however the letters were not compliant with the 
Hupp requirements; most specifically, they did not include a 
statement of the condition for which the Veteran was service 
connected at the time of his death.  

The appellant's representative has pointed out that the 
complete records of the Veteran's terminal hospitalization at 
Veterans Memorial Medical Center in Quezon City are not of 
record.  The representative also contends that records of the 
Veteran's treatment for tuberculosis in 2001 are relevant and 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
that complies with the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
and Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The letter should include (1) a 
statement of the condition for which the 
Veteran was service-connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
Veteran's previously service-connected 
condition, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service connected.  
Provide the appellant with notice of what 
information and evidence she should 
provide and what evidence VA will obtain.  
Notify her that she should submit any 
evidence in her possession that pertains 
to her claim.

2.  After obtaining appropriate 
authorization from the appellant, contact 
Veterans Memorial Medical Center in Quezon 
City and request the complete records of 
the late Veteran's hospitalization at that 
facility in April and May 2005.  All 
records obtained should be associated with 
the claims folder.

3.  Contact the appellant and request 
information as to the sources of treatment 
for the Veteran's tuberculosis in 2001; 
after obtaining appropriate authorization 
from the appellant, obtain the records 
from the sources identified by the 
appellant.  All records obtained should be 
associated with the claims folder.

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death.  If the 
benefit sought on appeal remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




